Citation Nr: 1616794	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cluster migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the Veteran's claim in November 2013.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel Board hearing on his March 2010 VA Form 9.  In July 2013, the Veteran changed his request from a travel Board hearing to a Board video-conference hearing.  A September 2013 letter to the Veteran informed him that he was scheduled for a Board hearing on October 3, 2013.  This letter was addressed to an address in Del Mar, California.  The Veteran failed to report for this hearing.  In a Board decision dated November 8, 2013, the Board reopened and remanded the Veteran's current claim on appeal and a claim for entitlement to service connection for an acquired psychiatric disorder, as both had been previously denied.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was subsequently granted by the AOJ in an April 2014 rating decision.  The November 2013 Board decision also granted an increased 50 percent disability rating for the Veteran's service-connected cluster migraine headaches and denied a higher rating, to include on an extraschedular basis.  The Board notes that the Veteran's cluster migraine headaches are rated under Diagnostic Code 8100 and the 50 percent disability rating assigned in the November 2013 Board decision is the highest schedular disability rating available under this code.  As a result, the November 2013 Board decision was, essentially, fully favorable to the Veteran. 

Of record, in VBMS, is an October 3, 2013 VA Form 21-0820 (Report of General Information), which indicated that the Veteran stated that he missed his video conference hearing because he was not notified.  It was noted that "[t]here was a call placed at a wrong number at the last minute this morning, at a different number and that person called him to let him know the message," that his "contact information was updated today," that the Veteran "did not know prior to a few minutes before the meeting that he had an appointment" and that "[h]e is asking to reschedule."  Also of record, in VBMS, is a statement from the Veteran's representative, which was date stamped by the San Diego VA RO October 8, 2013 and also was date stamped by the Board November 21, 2013.  The statement contained a heading of "REQUEST TO RESCHEDULE HEARING."  The representative stated that the Veteran requested that his hearing scheduled for October 3, 2013 be rescheduled because the VA notification letter was sent to the wrong address.  The representative stated that the Veteran lived at an address in Chula Vista, California, but that the notification letter was sent to Del Mar, California (the street number and name and zip code were correct).  As noted above, the September 2013 letter to the Veteran informing him that he was scheduled for a Board hearing was addressed to an address in Del Mar, California.  A statement from the Veteran accompanied the representative's statement and essentially reiterated the previously discussed information.  

Upon review, the Veteran requested a Board hearing and the notification letter informing him that he was scheduled for a Board hearing appears to have been sent to the incorrect address.  The Veteran promptly informed VA of this and requested that his hearing be rescheduled.  Based on the facts presented above and in accordance with his outstanding request, the Board finds that remand is required to reschedule the Veteran for a Board video-conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




